DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 8, 21-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sharifi-Mehr et al. (U.S. Pub. No. 2020/0197124 A1, herieanfter “Sharifi-Mehr”). 
	Sharifi-Mehr discloses, regarding claim 1, a method for treating a spine (see Figs. 2C-2G), the method comprising the steps of: fixing a distal end (see annotated Fig. 1E below) of a first member (140) of a surgical instrument with tissue (via 110, see Fig. 2D), the surgical instrument including a second member (180) having a longitudinal passageway (182) configured for disposal of the first member (see Fig. 2E, see para. [0034]) and being connected with a navigation component (184) before connecting the first member with a third member (170) of the surgical instrument (see Fig. 2E, note that 184 is attached to 182, prior to being connected to 140 and prior to 140 being connected to 170) such that the distal end is disposable with the passageway at a selected distance from the navigation component (see Fig. 2E, note distal end of 140 is located a selected distance e.g. length of 182 from navigation component 184), the navigation component being positioned relative to a sensor to communicate a signal representative of an orientation of the first member (see paras. [0035] and [0039]); removing the second member from the first member (see para. [0039]); and connecting the third member with the first member along the orientation such that a distal end of the third member is fixed with the tissue (see Fig. 2C, see paras. [0033] and [0039]).

    PNG
    media_image1.png
    342
    508
    media_image1.png
    Greyscale

	Regarding claim 5, wherein the distal end of the first member includes a pointed tip (110) configured to penetrate tissue (see Fig. 1F and 2D).
	Regarding claim 8, wherein the second member includes a cannulated dilator (182, see Fig. 2E, note that 182 is larger than 140 and is therefore capable of dilating the tissue around 140).
	Regarding claim 21, wherein the navigation component is not connected to the first member or the third member when the third member is connected with the first member (see Fig. 2C, see para. [0039]).
	Regarding claim 22, wherein removing the second member from the first member comprises removing the navigation component from the first member (see Fig. 2E, see para. [0039]).
	Regarding claim 23, wherein the third member is connected with the first member (see Fig. 2C) after the second member and navigation component have been removed from the first member (see Fig. 2E, see para. [0039]).
	Regarding claim 24, wherein the distal end is non- threaded (see annotated Fig. 1E above).

Allowable Subject Matter
Claim(s) 9-14, 25 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim(s) 15-20 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  a method of treating the spine including the steps of fixing an anchor with tissue, disposing the anchor in the passage of a dilator connected to a navigation component and mounting a drill guide to the anchor, and as per claim 15, wherein the navigation component is connected to the dilator before the anchor is connected to the drill guide and wherein the drill guide is mounted with the anchor after removing the dilator and the navigation component from the anchor; and as per claim 18, connecting an anchor tool with the anchor to adjust a depth of the anchor relative to tissue and the navigation component; and wherein the navigation component is connected to the dilator before the anchor is connected to the drill guide and wherein the drill guide is mounted with the anchor after removing the dilator and the navigation component from the anchor. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 6/14/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle C. Eckman whose telephone number is (571)270-7051.  The examiner can normally be reached on Monday-Friday between 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/M.C.E/           Examiner, Art Unit 3773                                                                                                                                                                                             	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773